Citation Nr: 0614935	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  02-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the reduction of the evaluation of the residuals of 
prostate cancer, status post-radical peritoneal 
prostatectomy, from 100 percent to noncompensable, effective 
May 1, 2002, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reduced the 
veteran's evaluation for prostate cancer, status post radical 
peritoneal prostatectomy, from a 100 percent evaluation to a 
noncompensable evaluation, effective May 1, 2002.  The 
veteran disagrees with this reduction.

The veteran testified before an RO hearing officer in July 
2002.  A transcript of the hearing is of record.  In March 
2004, the Board remanded the veteran's case to the RO for 
further development.  The case was then returned to the 
Board.

In May 2005, the Board denied the veteran's claim for a 
compensable evaluation for residuals of prostate cancer, 
status post-radical peritoneal prostatectomy.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2006, the 
Court granted the joint motion to vacate the Board's 
decision, and remanded the case for action consistent with 
the motion.

In a May 2002 memorandum from the veteran's employer, it was 
noted that the veteran was approved for disability 
retirement.  Hence, the issue of a total disability rating 
based on individual unemployability due to a service-
connected disability (TDIU) is referred to the RO for further 
adjudication.  In addition, the Board notes that the 
veteran's private physician, J.G., M.D., stated in a January 
2006 letter that the veteran's epididymitis and resulting 
orchiectomy were directly related to his service-connected 
prostatectomy.  Therefore, the issues of entitlement to 
service connection for epididymitis and residuals of 
orchiectomy are also referred to the RO for further 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits and applies to this remand.

In the January 2006 joint motion for remand, VA and the 
appellant argued that the issue as characterized in the May 
2005 Board decision as entitlement to a compensable 
evaluation for the residuals of prostate cancer was 
incorrectly framed.  As the veteran was disagreeing with the 
February 2002 RO rating decision that reduced his rating for 
his residuals of prostate cancer disability from a 100 
percent evaluation to a noncompensable evaluation, the issue 
should be framed as whether the reduction of the veteran's 
evaluation for his disability was proper.  Hence, the issue 
for this appeal will henceforth be classified as "whether 
the reduction of the evaluation of the residuals of prostate 
cancer, status post-radical peritoneal prostatectomy, from 
100 percent to noncompensable, effective May 1, 2002, was 
proper."  In this regard, the Board notes that the veteran 
has not received proper VCAA notice as to this issue on 
appeal.  Therefore, the RO should send the veteran proper 
VCAA notice specific to the issue on appeal.

In addition, the Board notes that the veteran is rated under 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2005).  The rating criteria for voiding dysfunction also 
include urinary frequency.  A January 2006 letter from the 
veteran's private physician, J.G., M.D., states that the 
veteran voids frequently and has some post void residuals.  
However, the frequency of the veteran's voiding and whether 
he has nocturia is not noted.  In addition, review of the 
September 2004 VA examination reveals that the veteran's 
urinary frequency is not noted.  Therefore, the Board finds 
that a VA examination addressing all applicable rating 
criteria under which the veteran can be evaluated should be 
conducted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issue on 
appeal, which is whether the reduction of 
the evaluation of the residuals of 
prostate cancer, status post-radical 
peritoneal prostatectomy, from 100 percent 
to noncompensable, effective May 1, 2002, 
was proper; and an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  The letter should comply with 
the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notice that the veteran should 
submit any pertinent evidence in his 
possession.  A general form letter, 
prepared by the RO, not specifically 
addressing the disability and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf 
of the veteran.

2.  The appellant should be scheduled for 
a VA genitourinary examination, to be 
performed by an urologist, to determine 
the severity of the veteran's residuals of 
prostate cancer.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder, including a copy of 
this remand, should be made available to 
the physician for review and a notation 
that the claims folder was reviewed should 
be included in the examiner's report.  

It is essential that the physician report 
voiding dysfunction; urinary frequency 
during the day and at night (i.e. how many 
hours between voiding during the day, and 
how many times at night does voiding 
occur); need for use of absorbent 
materials (and frequency with which they 
must be changed); use of appliances; 
amount of post void residuals, if any; any 
obstructive symptomatology (hesitancy, 
slow or weak stream, or decreased force); 
uroflowmetry - markedly diminished peak 
flow rate; stricture disease requiring 
periodic dilatation; and frequency of 
urinary tract infections, if any.  These 
specific findings are needed to rate the 
disability in accordance with the rating 
schedule.

The rationale for all opinions expressed 
must be clearly set forth by the physician 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

